UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4622


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAYVIUS MARKIESE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:03-cr-00682-GRA-2)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. W. Walter Wilkins, III, United
States Attorney, Columbia, South Carolina, Maxwell B. Cauthen,
III,   Assistant  United States   Attorney,   Greenville,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jayvius       Johnson      appeals    from   his    thirty-six      month

sentence, imposed upon revocation of his supervised release.                         On

appeal, Johnson contends the district court failed to adequately

explain the basis for its decision to depart upward from the

policy statement range (seven to thirteen months) and argues

that his sentence is plainly unreasonable, both procedurally and

substantively.

              We will affirm a sentence imposed after revocation of

supervised release if it is not plainly unreasonable.                            United

States   v.       Crudup,    461     F.3d    433,    437   (4th   Cir.      2006).   The

sentence first must be assessed for reasonableness, “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature

of   supervised      release       revocation       sentences.”    Id.      at   438-39.

Only   if     a    sentence     is    found       procedurally    or    substantively

unreasonable will this court “decide whether the sentence is

plainly unreasonable.”             Id. at 439.

              Although the district court must consider the Chapter

7    policy       statements       and      the    requirements        of   18   U.S.C.

§§ 3553(a), 3583 (2006), “the [district] court ultimately has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”                          Crudup, 461

                                              2
F.3d at 439.          “[A] court’s statement of its reasons for going

beyond    non-binding          policy       statements         in    imposing        a    sentence

after revoking a . . . supervised release term need not be as

specific       as     has     been    required          when        courts       departed       from

guidelines.” Id.

               Johnson’s       challenge          to    the     reasonableness             of    his

sentence lacks merit.                Johnson admitted the charged failure to

pay restitution and stated that he had no excuse.                                        The court

noted that Johnson was back for the second time for the same

violation, that he was trying to avoid paying back the funds,

and that Johnson was consistently defiant in court.                                  In response

to Johnson’s motion for reconsideration, the court stated that

it had considered the applicable statutory factors and noted

that   Johnson’s       failure        to    pay       restitution       was      a   continuing,

monthly problem and that Johnson had lied about making payments,

about his change in address, and about his employment status.

The    court    further       considered          that    Johnson          was    charged       with

obtaining      goods        under    false    pretenses          during       his       supervised

release    and       had    been     noncompliant         throughout          his    term.       We

conclude that the record shows that the district court carefully

evaluated the circumstances and reached a reasonable conclusion

that the maximum sentence was appropriate.

               For    the     foregoing       reasons,          we     find       the     sentence

imposed    was       reasonable       and    thus       affirm       the   district        court’s

                                                  3
judgment. We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4